UNITED STATES DISTRICT COURT USDC SDNY

 

SOUTHERN DISTRICT OF NEW YORK DOCUMENT

TRUSTEES OF THE DISTRIT COUNCIL NO.9 ELECTRONICALLY FILED
PAINTING INDUSTRY INSURANCE FUND and DOC #
TRUSTEES OF THE DISTRICT COUNCIL NO. 9 DATE FILED: _ 12/20/2019

PAINTING INDUSTRY ANNUITY FUND and
DISTRICT COUNCIL NO. 9 INTERNATIONAL UNION
OF PAINTERS AND ALLIED TRADES, A.-F.L.-C.LO.,

 

19 Civ. 11289 (AT)

Petitioners,
ORDER
-against-

INNISS CONSTRUCTION INC.,

Respondent.
ANALISA TORRES, District Judge:

 

 

Petitioners have filed a petition to confirm an arbitration award. ECF No. 1. Proceedings to
confirm an arbitration award must be “treated as akin to a motion for summary judgment.” D.H. Blair
& Co., Inc. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). Accordingly, it is ORDERED that:

1. By January 17, 2020, Petitioners shall file and serve a statement pursuant to Local Civil
Rule 56.1 and any additional materials with which they intend to support the petition,
including memoranda of law, the arbitration award, supporting documents, and any
affidavits or declarations attesting that the exhibits are true and correct copies of what they
purport to be;

2. By February 7, 2020, Respondent shall file its opposition; and
3. Petitioners’ reply, if any, is due by February 14, 2020.

IT IS FURTHER ORDERED that by January 10, 2020, Petitioners shall serve a copy of the
petition and this order upon Respondent by personal service on an officer, director, managing or
general agent, or cashier or assistant cashier or to any other agent authorized by appointment or by law
to receive service, pursuant to N.Y. C.P.L.R. § 311. By January 17, 2020, Petitioners shall file an
affidavit of such service.

SO ORDERED.

Dated: December 20, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge

 
